Porada, J.
(dissenting in part). In Commonwealth v. Daye, 393 Mass. 55, 74 (1984), Justice Abrams writing for the majority of the justices on the Supreme Judicial Court stated, “Although we . . . hold that inconsistent grand jury testimony. may be admitted in limited circumstances for its probative worth, we will not permit convictions based exclusively on inconsistent extrajudicial testimony to stand.” I view this case as one which is based exclusively on inconsistent extrajudicial testimony and, thus, conclude that the Commonwealth failed to meet its burden of proving that the defendant was the perpetrator of the crime. Ibid. For this reason, I would reverse.